DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 9/11/2019. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the span framework" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the span framework" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, US 2009/0048823) in view of Packard et al., Simple Negation Scope Resolution through Deep Parsing: A Semantic Solution to a Semantic Problem with Harkema et al. (ConText: An algorithm for determining negation, experiencer, and temporal status from clinical reports). 
As per claim 1, Liu teaches a computer-implemented method comprising: 
receiving a phrase that includes a plurality of words in a natural language format, the plurality of words including a trigger word that modifies a meaning 
identifying the trigger word as modifying the meaning according to a modification principle of a predetermined set of modification principles (ibid-the identified opinion word as modifying the meaning according to linguistic rules, negation rules, and pattern based rules as the set of modification principles); 
identifying, by analyzing features of the phrase that link the trigger word to other words of the phrase (ibid-paragraph [0025, 0061-0082]-his features of the phrase that are linked to the opinion words and the other words in the phrase, pattern based rules, negation rules, part-of-speech (POS) patterns linked to subset of phrases in the pattern analysis, and opinion words), the [subset of] words using one or more rules of a span [framework] that indicates the subset of words (ibid-see above pattern based analysis, and feature and distance between features, calculation indicating score and influence of opinion words to range of text, paragraph [0065-0066, 0065-0082]); and 

Liu does not explicitly teach that which Packard teaches identifying, the subset of words using one or more rules of a span framework that indicates the subset of words (pages 3-5, section 3.2 and 3.3-his MRS crawling, negation cue as entry point into graphs, and crawling, argument crawling framework, defining span/scope of negation cue to a subset of words).   
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Packard to combine the prior art element of interpreting a phrase using rules for a subset of words as taught by Liu with using one or more rules of a span framework that indicates a subset of words as taught KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis of natural language with sentiment analysis based on in-scope elements (ibid-Packard, see also page 1 columns 1 and 2, section 1-Introduction).
Harkema explicitly teaches the above lacking and full, identifying, by analyzing features of the phrase that link the trigger word to other words of the phrase, the subset of words using one or more rules of a span framework that indicates the subset of words (page 841-842 section 3.1.3-3.1.5-see his scope of trigger terms discussion, subset of words grouped by scope, and rules of his scope/span framework, thus indicating the subset of words). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Packard and Harkema to combine the prior art element of interpreting a phrase using rules for a subset of words as taught by Liu KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis of natural language with sentiment analysis based on in-scope elements (ibid-Packard, see also page 1 columns 1 and 2, section 1-Introduction, ibid-Harkema-see trigger term affecting value of scope discussion).
As per claims 2, 11 and 16, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein identifying the subset of words does not include analyzing a definition of the trigger word or a lemma form of the trigger word (ibid-Packard cited above, does not analyzed definition of the negation word or lemma form of the word, simply negation cue as entry point into graph). 
As per claims 3, 12 and 17, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein features of the phrase include a part of speech within the phrase (ibid-Liu, paragraphs [0061, 0074-0111]-his part of speech within the phrases). 
claim 4, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein features of the phrase include a polarity within the phrase (ibid-Liu, paragraphs [0065-0069]-his negative and positive values as the polarity within the phrase). 
As per claim 5, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein features of the phrase include a slot name within the phrase (ibid-Liu, paragraphs [0074]-as his slot/pattern name within the phrase “vb-ing”, etc.).
As per claim 6, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein features of the phrase include features of a parent word of the trigger word (ibid-Liu, paragraphs [0085]-his trigger/opinion word long, and parent word great, as the previous and conjoined word and hierarchical structure, see paragraphs [0023-0034, 0068, 0025], wherein features of parent words of an opinion word, are used in determining the semantic orientation, see paragraph [0025]-his root node, tree structure, wherein his defined opinion word, such as reliable is a child of his object node, and includes features of that parent word of the opinion word, “reliable”). 
As per claims 7 and 18, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein the predetermined set of 
The above combination lacks explicitly teaching that which Diaz teaches an uncertainty principle (pages 2-3, section 2-3.1, his negated, hypothetical and speculation/uncertainty rules as modification principles).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Liu and Harkema and Diaz to combine the prior art element of interpreting a phrase using rules, including that of negation and others, for a subset of words as taught by Liu with hypothethical modification principles as taught by Harkema with uncertainty rules as taught by Diaz as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having automated analysis 
As per claims 8, 13 and 19, Liu with Packard with Harkema make obvious the computer-implemented method of claim 1, wherein: 
the trigger word is a first trigger word (ibid-Liu-paragraph [0085, 0086]-his “long” as the first trigger word); 
the meaning is a first meaning (ibid-his meaning as positive); 
the subset of words is a first subset of words (ibid-his “battery life” as the first subset of words); 
the modification principle is a first modification principle (ibid-the modification principle as the first modification principle based on the features, see claim 1, features discussion); 
the features are a first set of features (ibid); and 
the plurality of words further includes a second trigger word that modifies a second meaning within the phrase of a second subset of words of the plurality of words (ibid-paragraph [0085, 0086]-his second trigger term, “great” that modifies first clause subset of words), the method further comprising: 

identifying, by analyzing a second set of features of the phrase that link the second trigger word to other words of the phrase (ibid-see conjoined opinion words, and features of the phrase, paragraph [0085]), the second subset of words using another one or more rules of the span framework that indicates the subset of words (ibid-see Harkema/Packard- span framework discussion, indicating subset of words); and 
interpreting the phrase by modifying the second subset of words according to the second modification principle (ibid-the phrase, “battery life” is modified by the second subset of words, according to the second modification principle from the second trigger word “great”). 
As per claim 9, Liu with Packard make obvious the computer-implemented method of claim 1, further comprising: 
receiving a query from a user relating to the phrase (ibid-Liu, paragraph [0111]-as his query to identify opinions of features); 

As per claim 10, claim 10 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Liu with Packard with Harkema make obvious a system comprising: a processor (Liu, Fig. 4, paragraphs [0116-0124]-see his processor); and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to (ibid-see his memory and instructions discussion): 
receive a phrase that includes a plurality of words in a natural language format, the plurality of words including a trigger word that modifies a meaning within the phrase of a subset of words of the plurality of words (ibid-see claim 1, corresponding and similar limitation); identify, by analyzing features of the phrase that link the trigger word to other words of the phrase, the trigger word as modifying the meaning according to a modification principle of a predetermined set of modification principles, wherein each modification principle of the set of 
As per claims 14 and 20, Liu with Packard with Harkema make obvious the system of claim 13, wherein the first trigger word is the same word as the second trigger word (ibid, see claim 13 trigger word discussion, and Liu, paragraph [0086, 0057, 0058]-his “long” trigger word, as a first and second trigger word). 
As per claim 15, claim 15 sets forth limitations similar to claim 1 and/or 10 and is thus rejected under similar reasons and rationale, wherein the computer program product comprising a readable storage medium is deemed to embody the method, such that Liu with Packard with Harkema make obvious a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (Liu, Fig. 4, paragraphs [0116-0124]-as his computer program product and computer . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
11/19/21